Name: Commission Regulation (EEC) No 2107/90 of 23 July 1990 laying down special provisions on cereal sector refunds
 Type: Regulation
 Subject Matter: political geography;  trade policy;  plant product;  agricultural policy
 Date Published: nan

 24. 7. 90 Official Journal of the European Communities No L 191 /27 COMMISSION REGULATION (EEC) No 2107/90 of 23 July 1990 laying down special provisions on cereal sector refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1340/90 (2), and in particular Article 16 (6) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The fact that no refund is set on products covered by Article 1 of Regulation (EEC) No 2727/75 that are exported to the German Democratic Republic shall not be taken into consideration for :  determination of the lowest rate of refund for the purposes of Article 20 of Commission Regulation (EEC) No 3665/87 (4), as last amended by Regulation (EEC) No 1615/90(0,  application of Articles 4 (7) and 5 (3) of Council Regu ­ lation (EEC) No 565/80 (6), as last amended by Regula ­ tion (EEC) No 2026/83 0 ­ Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1990 . Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular Article 7 thereof, Whereas in view of the present situation in the German Democratic Republic and its effect on the markets no refund should be set on products exported to that destina ­ tion ; whereas this should not be taken into account for determination of the lowest refund rate granted ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1990. For the Commission Ray MAC SHARRY Member of the Commission (*) OJ No L 351 , 14. 12. 1987, p. 1 . Ã OJ No L 152, 16. 6 . 1990, p. 33.(') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 134, 28 . 5 . 1990, p . 1 . P) OJ No L 281 , 1 . 11 . 1975, p . 78 . (') OJ No L 62, 7. 3 . 1980, p. 5. O OJ No L 199, 22. 7. 1983, p. 12.